FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAO TUAN DIEP,                                   No. 08-73114

               Petitioner,                       Agency No. A071-436-055

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Hao Tuan Diep, a native and citizen of Vietnam, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for protection under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and we deny the petition for review.

      Diep did not testify to having experienced any physical harm in Vietnam.

After release from prison, his father, a former officer in the South Vietnamese

army, remained in Vietnam for eight years without incident. Neither his brother

nor his mother experienced any harm during their visits to Vietnam. Substantial

evidence supports the agency’s denial of CAT protection because Diep failed to

establish it is more likely than not he will be tortured if he returns to Vietnam. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747-48 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                              08-73114